Case 2:15-cv-00252-GW-MRW Document 104 Filed 05/11/20 Page 1 of 3 Page ID #:2404

                                                                   JS-6
     1
     2
     3
     4
     5
     6
     7
     8
     9                           UNITED STATES DISTRICT COURT
    10                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
    11
    12   VIVI ROBYN STAFFORD MD, an            Case No.: CV 15-252-GW-MRWx
         individual,
    13
                                Plaintiff,
    14                                         JUDGMENT
                           v.
    15
         BAART BEHAVIORAL HEALTH
    16   SERVICES, INC., corporation, BAART
         COMMUNITY HEALTH CARE,
    17   corporation,
    18                          Defendants.
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


         Firm:50546261v1                                 [PROPOSED] JUDGMENT
Case 2:15-cv-00252-GW-MRW Document 104 Filed 05/11/20 Page 2 of 3 Page ID #:2405




     1            On March 11, 2020, the Court granted Defendants BAART Behavioral
     2   Health Services, Inc. and BAART Community Health Care’s Motion to Confirm
     3   the Arbitration Award. The Court now enters judgment in favor of Defendants
     4   BAART Behavioral Health Services, Inc. and BAART Community Health Care in
     5   the amount of One Hundred Fifteen Thousand Six Hundred Fifty-One Dollars
     6   ($115,651.00) and against Plaintiff Vivi Stafford.
     7            IT IS SO ORDERED.
     8
     9    DATED: May 11, 2020
    10
                                                 By:
    11                                                 HON. GEORGE H. WU,
                                                       United States District Judge
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -2-
         Firm:50546261v1                                       [PROPOSED] JUDGMENT
Case 2:15-cv-00252-GW-MRW Document 104 Filed 05/11/20 Page 3 of 3 Page ID #:2406




     1                                    PROOF OF SERVICE
     2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
     3   1. At the time of service I was at least 18 years of age and not a party to this legal
            action.
     4
         2. My business address is 1925 Century Park East, Suite 500, Los Angeles, CA
     5      90067.
     6   3. I served copies of the following documents (specify the exact title of each
            document served):
     7
                                       [PROPOSED] JUDGMENT
     8
         4. I served the documents listed above in item 3 on the following persons at the
     9      addresses listed:
    10             Vivi Robyn Stafford MD
                   15904 High Knoll Road
    11             Encino, CA 91436
    12
         5.    a. ☒ By United States mail. I enclosed the documents in a sealed envelope
    13        or package addressed to the persons at the addresses in item 4 and (specify one).
    14              1.     ☒ placed the envelope for collection and mailing on the date shown
                             below, following our ordinary business practices. I am readily
    15                       familiar with this business’s practice for collecting and
                             processing correspondence for mailing. On the same day that
    16                       correspondence is placed for collection and mailing, it is
                             deposited in the ordinary course of business with the United
    17                       States Postal Service, in a sealed envelope with postage fully
                             prepaid.
    18
                       I am a resident or employed in the county where the mailing occurred.
    19                 The envelope or package was placed in the mail at Los Angeles,
                       California.
    20
          6. I served the documents by the means described in item 5 on (date):
    21       May 11, 2020
    22   I declare under penalty of perjury under the laws of the State of California that the
         foregoing is true and correct.
    23
    24    5/11/20                  Lynn Ellis
          DATE                     (TYPE OR PRINT              (SIGNATURE OF
    25                             NAME)                       DECLARANT)
    26
    27
    28

                                                    -3-
         Firm:50546261v1                                          [PROPOSED] JUDGMENT
